Citation Nr: 1506643	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to June 10, 2013.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.

This matter comes before the Board of Veterans' Appeal (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which pertinent part, denied the Veteran's claim for an evaluation in excess of 20 percent for diabetes mellitus.

In April 2013, the Board remanded the matter for additional development.  

By rating decision dated in July 2013, the RO assigned a 100 percent rating for diabetes mellitus, effective June 10, 2013.  

In January 2014, the Board remanded the re-characterized issue of an increased evaluation for diabetes mellitus prior to June 10, 2013.  All indicated development has been completed and the matter is ready to be decided on the merits.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.    

2.  The Veteran's diabetes mellitus does not require more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but no higher, for diabetes mellitus effective September 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Veteran was also notified of the specific rating criteria pertinent to his claim in that letter.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded this matter in April 2013 and January 2014 to associate with the claims file any outstanding treatment records and provide a VA examination to determine the severity of the diabetes mellitus.  As all indicated development has been completed, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will therefore proceed to the merits of the appeal. 

Legal Principles and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below a uniform rating is proper.  

In this case, the Veteran is in receipt of a 20 percent rating for his diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Id.

For the reasons below the Board finds that the Veteran required insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, prior to June 10, 2013.   

The Veteran's treatment records show that he requires insulin and restricted diet.  As to regulation of activities, the Veteran's private physician submitted two statements, one in July 2010 and one in November 2010.  In the statements, the doctor marked the box indicating that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  The Board notes that the doctor failed to list which activities the Veteran could not participate in due to the severity of his diabetes.    

The Veteran also submitted statements, to include from November 2010, wherein he reported that he had to avoid all strenuous activities. 

The July and November 2010 physician statements and the Veteran's lay statements were corroborated in a June 2013 VA examination report.  The VA examiner was asked to opine as to whether the Veteran's diabetes mellitus required regulation of activities.  The VA examiner explained that the Veteran's primary care provider had authorized him to join a local gym, but had instructed him that he was to avoid overexertion to prevent hypoglycemic episodes.  The examiner also noted that the Veteran must be very careful when performing any type of strenuous physical activity as his blood sugars tended to drop with exertion.  

As the VA examiner was reporting what the Veteran's primary care provider had instructed to the Veteran prior to June 10, 2013, the Board finds that the Veteran's activities were regulated per instructions from his physician prior to June 10, 2013.  

The Veteran's private treatment records, to specifically include from October 2010, May 2011, and October 2011 also document that the Veteran had been experiencing hypoglycemic episodes.  To the extent that the Veteran stated at the November 2009 VA examination that he did not have any hypoglycemic episodes, in his April 2010 Notice of Disagreement, he explained that, at the time of the examination, he did not know what a hypoglycemic episode was but that he had experienced those episodes.  

The Veteran provided a list of all of hospitalizations and surgeries from 1989 through 2013.  He reported that he was hospitalized in 2009 for an aorta aneurysm surgery, for pacemaker implant surgery, for a double hernia surgery, and for left knee surgery.  In 2010 he was hospitalized for a total knee replacement and in 2011 he was hospitalized for a rotator cuff surgery, for a heart stint implant, for his kidneys for three days, and for an angiogram.  In 2012, he reported that he was hospitalized for high blood pressure and his kidneys on one occasion and then for high blood pressure and a renal stent implant on another.  Finally, in 2013, the Veteran stated that he was hospitalized for cardiac catheterization, for hyperkalemia, for vascular access AV fistula surgery, for a stroke, for an AV fistula, for congestive heart failure, for a heart attack and stint implant, and for emergency dialysis.  At the June 2013 VA examination, the examiner noted that the Veteran had three or more episodes of ketoacidosis or hypoglycemic reactions and three or more hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  

The Veteran also provided a list of his numerous doctor appointments and laboratory work conducted between 2011 and 2013.  The list of doctor appointments confirms that the Veteran sought treatment for his diabetes twice a month; however, neither the list nor the Veteran's treatment records explicitly specify the reason for each visit.  

Resolving reasonable doubt in favor of the Veteran and in light of the Veteran's frequent doctor appointments with his diabetic care provider and the June 2013 VA examiner's report that the Veteran had multiple episodes of and was hospitalized for multiple episodes of ketoacidosis or hypoglycemic episodes within the previous 12 months, the Board finds that prior to June 10, 2013 the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

The record shows that the Veteran has erectile dysfunction that is noncompensable due to his diabetes mellitus.  A June 2012 VA treatment record also contained an impression of diabetic dermopathy.  As such, the Board finds that the Veteran has complications that would not be compensable if separately evaluated.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his symptoms most nearly approximate the criteria for the 60 percent rating, since September 1, 2009, the date of his claim for an increased rating for this disability.  

As to whether a 100 percent rating would be warranted prior to June 10, 2013, the record establishes that the Veteran did not have ketoacidosis or hypoglycemic episodes that required either hospitalization at least 3 times per year or weekly visits to his diabetic health care provider.  The Board is aware that the June 2013 VA examiner reported that the Veteran was hospitalized three times per year for episodes of ketoacidosis or hypoglycemia; however, the evidence of record, to include the Veteran's report of his hospitalizations and the treatment records submitted by the Veteran's physicians do not show that the Veteran was hospitalized at least three times per year prior to June 10, 2013.  Importantly, on the June and October 2010 physician statements, the Veteran's physician did not check the box indicating that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one to two hospitalizations per year or twice monthly visits to a diabetic health care provider.    

The Board has considered the Veteran's lay statements and finds the Veteran competent to relate his experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran does not allege that he had hypoglycemic episodes that required either hospitalization at least 3 times per year or that required weekly visits to his diabetic health care provider, prior to June 10, 2013.  

In sum, the Board finds that the Veteran's diabetes mellitus more nearly approximates the rating criteria applicable to a 60 percent rating and no higher.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  As the rating criteria encompass the Veteran's use of insulin, restricted diet, regulation of activities, and hypoglycemic episodes, all of the Veteran's symptoms have been contemplated.  The Board points out that the Veteran's additional complications with his diabetes mellitus, to include neuropathy and nephropathy, have been separately rated and those symptoms have been contemplated by the applicable rating criteria.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, all of the symptoms of the Veteran's service-connected disabilities appear to be attributed to a specific service-connected condition, and there is no indication that the combined effects of the disabilities is causing a situation not contemplated by the current rating criteria and assigned schedular ratings, to include the combined rating.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the evidence reflects that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) or a scheduler 100 percent rating since February 2006.  Therefore, the Board need not consider whether the issue of a TDIU rating is reasonably raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

An increased evaluation of 60 percent, but no higher, for diabetes mellitus, effective September 1, 2009, is granted subject to the regulations governing the payment of VA benefits.  



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


